         Case 1:18-cr-00469-GWG Document 43 Filed 02/26/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     February 26, 2019
BY ECF

The Honorable Gabriel W. Gorenstein
Chief United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Therese Okoumou, 18 Cr. 469 (GWG)

Dear Judge Gorenstein:

      The Government writes to advise the Court that Therese Patricia Okoumou, the defendant,
who, on December 17, 2019, was convicted on all counts in the above-captioned matter (the
“Information”) was arrested on February 20, 2019 for Criminal Trespass, a Class B Misdemeanor,
in Travis County, Texas. The Affidavit for Warrant of Arrest and Detention (the “Affidavit”) is
attached hereto as Exhibit A. The Government understands that formal charges will be filed within
the next few days.

     The Travis County arrest arose from the defendant’s February 20, 2019 protest of federal
immigration policy by climbing and hanging at least one banner on the Southwest Key Building,
and for approximately eight hours refusing demands from the building’s manager and from law
enforcement to come down, until finally climbing down. The defendant was detained at Travis
County Jail overnight and released on $15,000 cash or surety at approximately 11:45 a.m. on
February 21, 2019.

        The Government respectfully requests, pursuant to 18 U.S.C. § 3148(b), that Your Honor
schedule a bail revocation proceeding regarding Okoumou’s release on bail in connection with the
Information. In light of the allegations in the Affidavit, the Government avers that it can
demonstrate during such proceeding that there is probable cause to believe that Okoumou
committed a Federal, state, or local crime while on release in connection with the Information, see
18 U.S.C. § 3148(b)(1)(A), and either that there is no condition or combination of conditions that
will assure that Okoumou will not flee or pose a danger to the safety of any other person or the
community, see 18 U.S.C. § 3148(b)(2)(A), or that Okoumou is unlikely to abide by any condition
or combination of conditions of release, see 18 U.S.C. § 3148(b)(2)(B). Because there is probable
cause to believe that Okoumou committed a Federal, state, or local crime while on release, there
is a presumption that no condition or combination of conditions will assure that Okoumou will not
pose a danger to the safety of any other person or the community. See 18 U.S.C. § 3148(b).
         Case 1:18-cr-00469-GWG Document 43 Filed 02/26/19 Page 2 of 2
Hon. Gabriel W. Gorenstein                                                    Page 2
Chief United States Magistrate Judge


                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                       By: __________________________
                                           Brett M. Kalikow
                                           Assistant United States Attorney
                                           (212) 637-2220


cc: All Counsel of Record (via ECF)
